Exhibit 10.21D
Qlik Technologies Inc. 2010 Omnibus Equity Incentive Plan
Maximum Value Stock-Settled Stock Appreciation Right
Notice of Grant
You have been granted the following Maximum Value Stock-Settled Stock
Appreciation Right over shares of the Common Stock of Qlik Technologies Inc.
(the “Company”):

     
Name of Optionee:
  «Name»
 
   
Value of Award:
  «Award Value»
 
   
Grant Price per MVSSAR:
  $«PricePerShare»
 
   
Maximum Value per MVSSAR:
  $«Maximum Value»
 
   
Number of MVSSARs:
  «TotalShares»
 
   
Date of Grant:
  «DateGrant»
 
   
Vesting Commencement Date:
  «VestDay»
 
   
Vesting Schedule:
  1/3% of the units subject to this award will vest on each of the first,
second, and third anniversaries of the Date of Grant.
 
   
Expiration Date:
  «ExpDate». This award expires earlier if your Service terminates earlier, as
described in the Maximum Value Stock-Settled Stock Appreciation Right Award
Agreement for Swedish Employees.

You and the Company agree that this award is granted under and governed by the
terms and conditions of the 2010 Omnibus Equity Incentive Plan (the “Plan”) and
the Maximum Value Stock-Settled Stock Appreciation Right Award Agreement for
Swedish Employees, both of which are made a part of this document.

          Employee:   Qlik Technologies Inc.
 
       
 
       
 
       
 
  Name:   Lars Björk
 
  Title:   President and Chief Executive Officer

 

 



--------------------------------------------------------------------------------



 



QLIK TECHNOLOGIES INC.
2010 Omnibus Equity Incentive Plan
(1) Qlik Technologies Inc. and
(2) the “Participant”
MAXIMUM VALUE STOCK-SETTLED STOCK APPRECIATION RIGHT
AWARD AGREEMENT FOR SWEDISH EMPLOYEES

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the Date of Grant
BETWEEN:

(1)  
Qlik Technologies Inc., a Delaware corporation with its principal place of
business at 150 Radnor-Chester Road, Suite E220, Radnor, Pennsylvania, 19087,
U.S.A. (the “Corporation”), and
  (2)  
The “Participant”.

PRELIMINARY:

(A)  
The Corporation intends to incentivize and motivate the Participant.
  (B)  
The Corporation has determined to grant to the Participant a Maximum Value
Stock-Settled Stock Appreciation Right (“MVSSAR”) over the number of Common
Shares as set forth in the Notice of Grant.

(C)  
This MVSSAR is granted pursuant to the rules of the Qlik Technologies Inc. 2010
Omnibus Equity Incentive Plan.

Terms and Conditions
The Participant is hereby granted a MVSSAR pursuant to the terms of the Qlik
Technologies Inc. 2010 Omnibus Equity Incentive Plan (the “2010 Plan”). The
rules of the 2010 Plan are legally binding and are incorporated in this Award.
This Agreement refers to any paper or electronic copy of the Agreement including
any Notice of Grant provided to the Participant. This Agreement, including any
country-specific appendix (the “Appendix”) and the 2010 Plan, constitute the
entire understanding between the Participant and the Corporation regarding this
MVSSAR. Any prior agreements, commitments or negotiations concerning this MVSSAR
are superseded. This Agreement may be amended only by another written agreement
between the parties.
Definitions
Unless otherwise defined herein, the capitalized terms used in this Agreement
shall have the same meanings set forth in the 2010 Plan. In the event of a
conflict between the terms and conditions of the 2010 Plan and this Agreement,
the terms and conditions of the 2010 Plan shall prevail. The following
additional terms shall be defined as follows:
“Administrator” means the party authorized by the Corporation to administer the
Plan and awards, including this MVSSAR award, which party may be Morgan Stanley
Smith Barney or such other or additional third party/ies engaged by the
Corporation to perform these functions.
“Exercise Fair Market Value” means the price at which Common Shares were last
sold in the principal U.S. market for Common Shares on the applicable exercise
date or, if the applicable exercise date was not a trading day, on the last
trading day prior to such date. If Common Shares are no longer traded on a
public U.S. securities market at the time of exercise, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate. The Committee’s determination shall be conclusive and binding
on all persons.

 

 



--------------------------------------------------------------------------------



 



“Grant Price” means the notional price of the MVSSAR and is equal to the Fair
Market Value (as defined in Section 16.15 of the 2010 Plan) of a Common Share on
the date the MVSSAR is granted.
“Maximum Value per MVSSAR” means the United States dollar value set forth in the
Notice of Grant, which value represents the maximum value above the Grant Price
that the Participant can receive upon the exercise of a MVSSAR covering a single
Common Share.
“Notice of Grant” means the communication in electronic or other form provided
by the Corporation or its Administrator notifying the Participant of the grant
of this MVSSAR award and its materials terms.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:
1. Award. The Participant is hereby granted a MVSSAR over the number of Common
Shares and at the Grant Price specified in the Notice of Grant. Each MVSSAR
gives the Participant a right to receive the excess, if any, of the Exercise
Fair Market Value of a Share on the day a vested MVSSAR is exercised over the
Grant Price, provided that this per-Share value shall never exceed the Maximum
Value per MVSSAR and provided that this award will be settled in whole Common
Shares as set forth in Section 4(b) below. The term of the MVSSAR shall commence
on the “Date of Grant,” as set forth in the Notice of Grant, and shall terminate
upon the date specified in the Notice of Grant (such date, or an earlier date if
the Participant’s Service terminates earlier as set forth in Section 3 of this
Agreement or if the Corporation experiences certain corporate events, as set
forth in Section 11 of the 2010 Plan, the “Expiration Date”).
2. Vesting and Exercise of MVSSAR. Except as otherwise provided hereunder and
provided the Participant is in Service with the Corporation or a Subsidiary on
each relevant date, the MVSSAR shall vest and be exercisable (exercises may be
cumulative) as to vested shares from time to time in accordance with the
schedule set forth in the Notice of Grant.
3. Termination of MVSSAR.
(a) The MVSSAR may not be exercised after the Expiration Date and is only
exercisable as provided in Sections 2 and 4 of this Agreement. The MVSSAR shall
terminate and be of no force or effect upon the Expiration Date. If the
Participant’s Service terminates for any reason prior to the Expiration Date,
the unvested portion of the MVSSAR shall terminate on the date of such
termination of Service.
(b) Subject to the limitations set forth in this Agreement and in the 2010 Plan,
the Participant may exercise the vested portion of the MVSSAR in whole or in
part at any time or from time to time from the Date of Grant until the first to
occur of:
(i) three (3) months following the date of the Participant’s termination of
Service for any reason other than death or total and permanent disability;
(ii) one (1) year following the date of the Participant’s death, if an employee
at the time of death (during which one year period the MVSSAR may be exercised
(to the extent the award is otherwise vested and exercisable as of the date of
death) by the person to whom the Participant’s rights hereunder shall have
passed by will or by the laws of descent and distribution (hereinafter, a
“Successor”));
(iii) one (1) year following the date of the Participant’s termination of
Service due to total and permanent disability (to the extent the award is
otherwise vested and exercisable as of such date); or
(iv) the Expiration Date.

 

 



--------------------------------------------------------------------------------



 



For all purposes under this Agreement, “total and permanent disability” means
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year.
4. Exercise of MVSSAR.
(a) Notice of Exercise. The MVSSAR may be exercised by notice (in written or
electronic form as the Corporation directs) to the Corporation or the
Administrator.
(b) Exercise Payment. Upon any exercise of a vested MVSSAR, the Participant is
entitled to receive, for each MVSSAR, the excess, if any, of the Exercise Fair
Market Value of the vested MVSSAR that is exercised over the Grant Price, but
not to exceed the Maximum Value per MVSSAR (the “Exercise Payment”). The
Exercise Payment will be calculated by reference to each MVSSAR that is
exercised. The aggregate Exercise Payment will be settled in whole Common Shares
calculated using the Exercise Fair Market Value. In no event shall any
fractional Common Shares be issued. Accordingly, the total number of Common
Shares to be issued at exercise shall, to the extent necessary, be rounded down
to the next whole Common Share in order to avoid the issuance of a fractional
Common Share.
(c) Automatic Exercise. Notwithstanding Section 4(a), the Participant hereby
agrees that, on the first date on which the Fair Market Value of the Common
Shares is such that the Exercise Payment a Participant would be entitled to
receive with respect to exercise of any then-vested portion of this MVSSAR is at
least equal to the Maximum Value per MVSSAR, such vested portion of this MVSSAR
shall be automatically exercised on behalf of the Participant without any action
by the Participant being required and the resulting Common Shares will be
delivered to the Participant as best determined by the Corporation at its
discretion. Upon such exercise, the Participant will be entitled to receive the
Exercise Payment calculated by reference to each vested MVSSAR under this
Agreement subject to the exercise.
Notwithstanding the foregoing, in the event that the Maximum Value per MVSSAR is
reached during a closed trading period (the “Closed Period”), the Participant
hereby agrees that the automatic exercise of all vested MVSSARs under this
Agreement will take place on the first trading day following the Closed Period,
provided that the Fair Market Value of the Common Shares is equal to or exceeds
the Maximum Value per MVSSAR on such date.
(d) Conditions to Exercise. As a condition to the exercise of the MVSSAR and the
issuance of Common Shares upon exercise thereof, the Corporation may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and make any
representation or warranty with respect thereto as may be requested by the
Corporation.
(e) Withholding Taxes.
(i) The Participant is ultimately liable and responsible for any or all income
tax, social insurance, employment tax, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the 2010 Plan
and legally applicable to the Participant (“Tax-Related Items”) in connection
with the MVSSAR and, regardless of any action the Corporation, the Participant’s
employer (the “Employer”) or any Subsidiary takes with respect to the
Tax-Related Items, the Participant acknowledges that the ultimate liability for
the Tax-Related Items is and remains the Participant’s responsibility and may
exceed the amount, if any, actually withheld by the Corporation, the Employer or
any Subsidiary.
(ii) The Participant further acknowledges that:
(A) neither the Corporation, the Employer nor any Subsidiary makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the MVSSAR, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the MVSSAR, the delivery
of the Common Shares upon exercise of the MVSSAR, the subsequent sale of any
Common Shares acquired upon exercise and the receipt of any dividends; and

 

 



--------------------------------------------------------------------------------



 



(B) the Corporation, the Employer and/or any Subsidiary do not commit and are
under no obligation to structure the terms of or any aspect of the MVSSAR to
reduce or eliminate the Participant’s liability for the Tax-Related Items or
achieve any particular tax result.
Further, if the Participant has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Participant acknowledges that the Corporation, the Employer (or
former employer, as applicable) and/or any Subsidiary may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(iii) Prior to any relevant taxable or tax withholding event, as applicable, in
connection with the MVSSAR (e.g., exercise) that the Corporation determines may
result in any withholding obligation for the Tax-Related Items, the Participant
must adequately arrange for the satisfaction of all Tax-Related Items in a
manner acceptable to the Corporation. In this regard, the Participant authorizes
the Corporation, the Employer and/or any Subsidiary, or their respective agents,
upon the exercise of the Corporation’s sole discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(A) withholding from any wages or other cash compensation paid to the
Participant by the Corporation, the Employer and/or any Subsidiary; or
(B) to the extent Participant is a tax resident outside of Sweden, withholding
from proceeds of the sale of Common Shares acquired upon exercise of the MVSSAR,
either through a voluntary sale or through a mandatory sale arranged by the
Corporation (on the Participant’s behalf pursuant to this authorization).
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.
Finally, the Participant shall pay to the Corporation, the Employer and/or any
Subsidiary any amount of Tax-Related Items that the Corporation, the Employer or
any Subsidiary may be required to withhold or account for as a result of the
Participant’s participation in the 2010 Plan that cannot be satisfied by the
means previously described. No Common Shares will be delivered to the
Participant or other person pursuant to the exercise of the MVSSAR until the
Participant or other person has made arrangements acceptable to the Corporation
for the satisfaction of the Participant’s obligations in connection with the
Tax-Related Items.
(e) Certificates. As soon as practicable after the Participant’s notice of
exercise described in Section 4(a) above has been received by the Corporation
and any condition of the exercise described in Section 4(d) or 4(e) above has
been fulfilled, the Corporation shall deliver to the Participant a stock
certificate representing the Common Shares to be issued under the MVSSAR or its
electronic equivalent.

 

 



--------------------------------------------------------------------------------



 



6. Representations of Participant.
(a) Ownership of Shares. Following exercise of all or a portion of the MVSSAR,
the Participant will be the owner of the Common Shares issued, free and clear of
any liens or encumbrances, except for restrictions set forth in the 2010 Plan,
any agreement among the Corporation’s stockholders, or otherwise referenced
herein. The Participant agrees that this Agreement shall be applicable to such
Common Shares.
(b) Electronic Delivery of Documents. The Participant agrees to accept by email,
electronic submission or any other means requested by the Company all documents
relating to the Corporation, the 2010 Plan or this MVSSAR and all other
documents that the Corporation is required to deliver to its security holders
(including, without limitation, disclosures that may be required by the U.S.
Securities and Exchange Commission). The Participant also agrees that the
Corporation may deliver these documents by posting them on a website maintained
by the Corporation or by the Administrator. If the Corporation posts these
documents on a website, it will notify the Participant by email. The Participant
acknowledges that he or she may incur costs in connection with electronic
delivery, including the cost of accessing the internet and printing fees, and
that an interruption of internet access may interfere with the Participant’s
ability to access the documents. This consent will remain in effect until the
Participant gives the Corporation written notice that it should deliver paper
documents.
(c) Insider Trading Policy. The Participant acknowledges that Participant is
required as a condition of employment and as a condition to receiving this Award
to comply with the Corporation’s Securities Trading Policy. Participant
acknowledges that Participant may not sell the Common Shares during certain
periods as set forth in the Corporation’s Securities Trading Policy.
7. Nature of Award. In accepting the MVSSAR, the Participant acknowledges that:
(a) the 2010 Plan is established voluntarily by the Corporation, is
discretionary in nature, and may be amended, suspended or terminated by the
Corporation at any time;
(b) the grant of the MVSSAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of MVSSARs, or benefits in
lieu of MVSSARs, even if MVSSARs have been granted repeatedly in the past;
(c) all decisions with respect to future MVSSAR grants, if any, will be at the
sole discretion of the Corporation;
(d) the Participant’s participation in the 2010 Plan is voluntary;
(e) the Participant’s participation in the 2010 Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;
(f) the MVSSAR and any Common Shares acquired under the 2010 Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Employer, the Corporation, or any Subsidiary, and
that are outside the scope of the Participant’s employment or service contract,
if any;
(g) the MVSSAR and any Common Shares acquired under the 2010 Plan are not
intended to replace any pension rights or compensation;
(h) the MVSSAR and any Common Shares acquired under the 2010 Plan are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Corporation or any Subsidiary;

 

 



--------------------------------------------------------------------------------



 



(i) the future value of the Common Shares underlying the MVSSAR is unknown and
cannot be predicted with certainty;
(j) if the underlying Common Shares do not increase in value, the MVSSAR will
have no value;
(k) if the Participant exercises the MVSSAR (including as a result of an
automatic exercise under to Section 4(c) above) and acquires Common Shares, the
value of such Common Shares may increase or decrease in value, even below the
Grant Price;
(l) no claim or entitlement to compensation or damages shall arise from
termination of the vesting of the MVSSAR or cancellation of the MVSSAR following
termination of the Participant’s active service (for any reason whatsoever,
whether or not in breach of local labor laws and whether or not later found to
be invalid) and in consideration of the grant of the MVSSAR under the 2010 Plan
to which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation or the Employer,
waives his or her ability, if any, to bring any such claim, and releases the
Corporation and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the 2010 Plan, the Participant shall be deemed irrevocably
to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claims;
(m) the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding the Participant’s
participation in the 2010 Plan or the Participant’s sale of Common Shares; and
(n) the Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding participation in the 2010 Plan
before taking any action related to the 2010 Plan.
8. Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this Agreement by
and among, as applicable, the Employer, the Corporation and any Subsidiary for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the 2010 Plan.
The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any Common Shares or directorships held in the Corporation or any Subsidiary,
details of all MVSSARs or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the exclusive purpose of implementing, administering and managing the 2010
Plan (“Personal Data”).
The Participant understands that Personal Data will be transferred to the
Administrator or to any other third party assisting in the implementation,
administration and management of the 2010 Plan. The Participant understands that
the recipients of the Personal Data may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the Corporation, the
Administrator and any other recipients of Personal Data which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the 2010 Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the 2010 Plan,
including any

 

 



--------------------------------------------------------------------------------



 



requisite transfer of Personal Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Common Shares
purchased upon exercise of the MVSSAR. The Participant understands that Personal
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the 2010 Plan. the Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands
that refusal or withdrawal of consent may affect the Participant’s ability to
participate in the 2010 Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
9. Notices. Any notice given hereunder must be in writing and shall be deemed
given when either personally delivered or on the day of posting sent through the
post by registered or certified mail, return receipt requested, postage prepaid,
addressed to the parties to whom such notice is being given at the following
addresses:

     
As to the Corporation:
  Qlik Technologies Inc.
 
  150 N. Radnor Chester Road, Suite E220 
 
  Radnor, Pa. 19087
 
  Attention: General Counsel
 
   
As to the Participant:
  last address shown on the books of the Corporation

10. Failure to Close; Remedies. In the event that the Corporation or the
Participant shall fail or refuse for any reason whatsoever to close the sale or
repurchase of Common Shares acquired under this Agreement as the Corporation or
the Participant is obligated by this Agreement, then the other party to the sale
or repurchase (the “non-defaulting party”) shall have the right to exercise any
one or more of the following rights and remedies:
(a) The non-defaulting party shall have the right to recover damages from the
defaulting party for any loss or damage, including reasonable attorneys’ fees,
sustained by the non-defaulting party as a result of such default.
(b) The non-defaulting party shall have the right to specifically enforce this
Agreement by seeking an injunction prohibiting the defaulting party from
violating the terms of this Agreement and requiring the defaulting party to
purchase or sell the Common Shares, as the case may be.
The rights and remedies of the non-defaulting party under this Section 10 are
cumulative and not alternative and shall be in addition to any and all other
rights and remedies available to the non-defaulting party at law or in equity.
11. Transfer of MVSSAR. Nothing contained in this Agreement shall be construed
or interpreted so as to authorize or permit the Participant to transfer the
MVSSAR by gift to any person or entity. Prior to the Participant’s death, only
the Participant may exercise the MVSSAR. The Participant cannot transfer or
assign the MVSSAR. For instance, the Participant may not sell the MVSSAR or use
it as security for a loan. If the Participant attempts to do any of these
things, the MVSSAR will immediately become invalid. The Participant may,
however, dispose of the MVSSAR in the Participant’s will. Regardless of any
marital property settlement agreement, the Corporation is not obligated to honor
a notice of exercise from the Participant’s former spouse, nor is the
Corporation obligated to recognize the Participant’s former spouse’s interest in
the MVSSAR in any other way.

 

 



--------------------------------------------------------------------------------



 



12. Entire Agreement. This Agreement and the 2010 Plan contain the entire
understanding and agreement by and between the parties hereto relating to the
subject matter hereof and all prior or contemporaneous oral or written
agreements or instruments are merged herein. No amendment to or modification of
this Agreement shall be effective unless the same is in writing and signed by
all parties hereto. No waiver by any party of any breach by the other of any
provision of this Agreement shall be deemed to be a waiver of any other breaches
thereof or the waiver of any such or other provision of this Agreement. Subject
to the restrictions on assignment and transfer set forth hereinabove, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their estates, personal representatives, successors and assigns.
13. Severability. If any provision of this Agreement is declared invalid or
unenforceable as a matter of law, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of any other provisions of this
Agreement or the remainder of this Agreement as a whole.
14. Applicable Law and Venue. The validity, construction, interpretation or
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (without regard to their choice-of-law
provisions).
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Pennsylvania, agree that such litigation shall be conducted in the
courts of Delaware County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this grant is made and/or
to be performed.
15. Construction. Section headings and subheadings have been inserted herein for
convenience only and shall not be deemed to have any legal effect whatever in
the interpretation of this Agreement. As used herein, the singular shall include
the plural, and the plural and singular. The word “any” means one or more or
all, and the conjunction “or” includes both the conjunctive and disjunctive.
16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.
17. No Rights as a Stockholder Until Exercise. Under the 2010 Plan, neither the
Participant nor, if applicable, his or her personal representative, shall be nor
have any rights or privileges of a stockholder of the Corporation with respect
to any Common Shares which may be acquired upon the exercise of the MVSSAR, in
whole or in part, prior to the date upon which the MVSSAR is actually exercised
for such shares in accordance with the provisions of Section 4 hereof and the
certificates or their electronic equivalent representing such shares are issued.
18. Appendices. Notwithstanding any provisions in this Agreement, the MVSSAR
shall be subject the terms and conditions set forth in the Appendix to this
Agreement. Moreover, if Participant relocates to a country outside of Sweden,
the terms and conditions for such country will apply to Participant, to the
extent the Corporation determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the 2010 Plan. The Appendix constitutes part of
this Agreement.
19. Imposition of Other Requirements. In addition, the Corporation reserves the
right to impose other requirements on the MVSSAR and the Common Shares issued
upon exercise of the MVSSAR, to the extent the Corporation determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the 2010 Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
20. Language. If Participant has received this Agreement, or any other document
related to the MVSSAR and/or the 2010 Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

 

 



--------------------------------------------------------------------------------



 



21. Adjustments; Corporate Transaction. In the event of a stock split, a stock
dividend or a similar change in Corporation stock, the number of Common Shares
covered by the MVSSAR and the Grant Price will be adjusted pursuant to the 2010
Plan. In addition, in the event the Corporation is party to certain corporate
transactions, the MVSSAR will be subject to, and may be adjusted, amended or
terminated in accordance with, the 2010 Plan.
22. Other restrictions attaching to shares of the Corporation’s Common Stock.
Common Shares issued and delivered under the 2010 Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any stock exchange upon which the Common Shares are then
listed, any applicable federal or state laws, and any other written restrictions
or agreements with respect to the Common Shares and the Committee may cause a
legend or legends to be placed on the certificate or certificates representing
any such shares to make appropriate reference to any such restrictions. In
making such determination, the Committee may rely upon an opinion of counsel for
the Corporation.
IN WITNESS WHEREOF, the Corporation and the Participant have caused the
execution of this Agreement as of the date hereof, each intending to be legally
bound hereby.

     
QLIK TECHNOLOGIES INC.
  Date of signature:  _____ __, 20_____ 
 
   
 
   
 
   
PARTICIPANT
  Date of signature:  _____ __, 20_____ 
 
   
 
   

 

 



--------------------------------------------------------------------------------



 



QLIK TECHNOLOGIES INC.
2010 Omnibus Equity Incentive Plan
APPENDIX
MAXIMUM VALUE STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD AGREEMENT
Terms and Conditions.
This Appendix includes additional terms and conditions that govern the MVSSAR
granted to the Participant under the 2010 Plan if he/she resides in Sweden.
Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the 2010 Plan and/or the Agreement.
Notifications.
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the 2010 Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of June 2011. Such laws are often complex and change frequently. As
a result, the Corporation strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of the Participant’s participation in the 2010 Plan because the
information may be out of date at the time that the MVSSAR is exercised or
Common Shares acquired under the 2010 Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Corporation is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his/her situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transfers employment after
the Date of Grant, or is considered a resident of another country for local law
purposes, the notifications contained in this Appendix may not be applicable to
him or her. In addition, the Corporation shall, in its discretion, determine to
what extent the terms and conditions contained herein shall be applicable to the
Participant.
Sweden
Terms and Conditions
Form of Payment.
Notwithstanding any discretion in the Agreement and Section 7.6 of the 2010
Plan, MVSSARs granted to Participants in Sweden shall be paid in Common Shares
only and do not provide any right for the Participant to receive a cash payment.
Withholding Taxes.
Notwithstanding any discretion in the Agreement and Section 14.2 of the 2010
Plan, the obligation for Tax-Related Items due in connection with the grant of
MVSSARs to Participants in Sweden may only be satisfied by withholding from any
wages or other cash compensation paid to the Participant by the Corporation, the
Employer and/or any other Subsidiary.

 

 